Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathon P. Western on 3/8/2021.
The application has been amended as follows: 
In claim 1:
In line 5, please change “layer of a glaze” to --layer made of a glaze--.
In line 13, please change “layer of the glaze” to --layer made of the glaze--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner notes that “a glaze” is interpreted in light of a level of ordinary skill in the art. The definition of “glaze” [retrieved from https://www.collinsdictionary.com/dictionary/english/glaze on 3/8/2021] includes: “ceramics”; “a vitreous or glossy coating”; “the substance used to produce such a coating”; and “a film or coating, as on the eyes”. Further, the prior art uses the term “glazing”, or sometimes “glaze”, usually in reference to a composite including one or more transparent sheets that functions in part as or in place of a window. US Patent 6,538,192 to Coster (of record) is largely drawn toward a glazing that is positioned as a sunroof of an automobile. US PGPub 2012/0247541 to Wootton also discusses a glazing as being as a transparent film or aggregate of transparent film (Abstract, ¶0004-0008). 
The instant claims recite “a first patterned layer made of a glaze” and “a second patterned layer made of the glaze”. A person having ordinary skill in the art would understand “a glaze” as claimed in view of an ordinary level of skill in the art and in light of the instant specification, which recites the thin film nature of a glaze at the bottom of page 7. 
The prior art does not teach a solar module with the structural and functional limitations of instant claim 1; therefore claim 1 and its dependence are free of the art and allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726